           Case 21-50246-JTD       Doc 12   Filed 05/28/21   Page 1 of 25




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                     )
In re:                               )      Case No. 20-12969 (JTD)
                                     )
MEDIA LODGE, INC.,                   )      Chapter 11
                                     )
                      Debtor.        )
                                     )
                                     )
MEDIA LODGE, INC.,                   )
                                     )
                      Plaintiff,     )      Adv. Proc. No: 21-50246 (JTD)
                                     )
                vs.                  )
                                     )
GUNUP HOLDING, INC.                  )
D/B/A GUNUP, INC.,                   )
                                     )
                      Defendant.     )
                                     )
                                     )
GUNUP HOLDING INC.                   )
D/B/A GUNUP, INC.,                   )
                                     )
         Counterclaim Plaintiff,     )
                                     )
                vs.                  )
                                     )
MEDIA LODGE, INC.,                   )
                                     )
         Counterclaim Defendant.     )
                                     )
                                     )
GUNUP HOLDING INC.                   )
D/B/A GUNUP, INC.,                   )
                                     )
         Third-Party Plaintiff,      )
                                     )
                vs.                  )
                                     )
GEMINI DIRECT, LLC                   )
                                     )
         Third-Party Defendant.      )
                                     )
             Case 21-50246-JTD        Doc 12       Filed 05/28/21   Page 2 of 25




  FIRST AMENDED ANSWER, COUNTERCLAIM, AND THIRD-PARTY CLAIMS

       Defendant GunUp Holding Inc. d/b/a GunUp, Inc. (“GunUp”) hereby answers the

Second Amended Adversary Complaint of Plaintiff Media Lodge, Inc. (“Media Lodge”), and

asserts counterclaims and third-party claims pursuant to 11 U.S.C. §§ 105(a), 510(c), 523(a),

and 1192 against Media Lodge, Inc. and Gemini Direct, LLC.

                                          ANSWER

                               JURISDICTION AND VENUE

       1.      GunUp admits that this Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1334, and that this proceeding is a core proceeding within the meaning of 28 U.S.C.

§§ 157(b)(2)(A) and (K). GunUp consents to the entry of a final order by the Court.

       2.      Admitted.

                                           PARTIES

       3.      Admitted.

       4.      Admitted.

                                       BACKGROUND

       5.      Admitted.

       6.      GunUp admits that Media Lodge was created in 2014 to manage the sale of

advertising on GunBroker.com. GunUp denies that Media Lodge and GunBroker.com are

sister companies. GunUp is without knowledge or information sufficient to know the accuracy

of the allegation that GunBroker.com is owned by IA Tech, and therefore denies the same.

GunUp admits that before the merger with Defendant, IA Tech was also Media Lodge’s sole

owner. GunUp admits the allegations in the third and fourth sentences of paragraph 6. GunUp

denies the remaining allegations of this paragraph.




                                               1
             Case 21-50246-JTD        Doc 12        Filed 05/28/21   Page 3 of 25




       7.      Admitted.

       8.      GunUp admits that in late 2014, Media Lodge sought to expand advertising

beyond GunBroker.com, and entered into discussions with GunUp about acquiring GunUp’s

wholly owned subsidiary, GunUp Publishing, Inc. GunUp admits the allegations in the second

sentence of paragraph 8. GunUp denies the remaining allegations of this paragraph.

       9.      GunUp admits that the merger of GunUp Publishing, Inc. into Media Lodge (the

“Transaction”) closed on or about March 31, 2015, pursuant to the Merger Agreement to which

GunUp was a party. A true and correct copy of the Merger Agreement is attached hereto as

Exhibit A. GunUp states that the Merger Agreement is a document that speaks for itself, and

GunUp therefore denies the allegations of paragraph 9 to the extent they paraphrase or

characterize the Merger Agreement in a manner inconsistent with its terms or substance.

GunUp denies the remaining allegations of this paragraph.

       10.     The allegations in the first two sentences of paragraph 10 pertain to specific

terms of the Merger Agreement. GunUp states that the Merger Agreement is a document that

speaks for itself, and GunUp therefore denies the allegations of paragraph 10 to the extent they

paraphrase or characterize the Merger Agreement in a manner inconsistent with its terms or

substance. GunUp admits that under the Merger Agreement, GunUp was to have received, in

exchange for its performance, consideration represented by Media Lodge and its

representatives to have been worth $4,000,000 based on a $38.25 million valuation of Media

Lodge. GunUp admits the allegations in the final sentence of paragraph 10. GunUp denies the

remaining allegations of this paragraph.

       11.     GunUp admits the allegations in the first sentence of paragraph 11. The

allegations in the second sentence of paragraph 11 pertain to specific terms of the Merger




                                                2
             Case 21-50246-JTD        Doc 12       Filed 05/28/21   Page 4 of 25




Agreement. GunUp states that the Merger Agreement is a document that speaks for itself, and

GunUp therefore denies the allegations of paragraph 11 to the extent they paraphrase or

characterize the Merger Agreement in a manner inconsistent with its terms or substance.

GunUp admits the allegations in the final sentence of paragraph 11. GunUp denies the

remaining allegations of this paragraph.

       12.     GunUp admits that Media Lodge did not make the May 15, 2016 payment or

any of the remaining transfers of cash or common stock due to GunUp under the Merger

Agreement. GunUp denies the remaining allegations of this paragraph.

       13.     GunUp admits that it filed suit against Media Lodge in the Washington Action

on June 23, 2016, and that a true and correct copy of the GunUp Complaint is attached to

Media Lodge’s Second Amended Adversary Complaint as Exhibit B. GunUp states that the

GunUp Complaint is a document that speaks for itself, and GunUp therefore denies the

allegations of paragraph 13 to the extent they paraphrase or characterize the GunUp Complaint

in a manner inconsistent with its terms or substance. GunUp denies the remaining allegations

of this paragraph.

       14.     GunUp admits that it filed a first amended complaint in the Washington Action

(the “Washington FAC”) on October 23, 2017, adding claims under the Washington State

Securities Act (“WSSA”) against Media Lodge, IA Tech, Susan Lokey, and then-directors Jeff

Siegel, Steve Urvan and Kevin O’Connell. GunUp states that the Washington FAC is a

document that speaks for itself, and GunUp therefore denies the allegations of paragraph 14 to

the extent they paraphrase or characterize the Washington FAC in a manner inconsistent with

its terms or substance. GunUp denies the remaining allegations of this paragraph.

       15.     Admitted.




                                               3
             Case 21-50246-JTD        Doc 12       Filed 05/28/21   Page 5 of 25




       16.     Admitted.

       17.     GunUp admits that it requested a judgment that Media Lodge and Mr. Siegel

had violated the WSSA. GunUp denies that it sought rescission of the Merger Agreement.

Rather, GunUp requested rescissory damages—that is, the value of the consideration it gave for

the cash and shares it received and was to have received from Media Lodge. GunUp denies the

remaining allegations of this paragraph.

       18.     Admitted.

       19.     Admitted.

       20.     Admitted.

       21.     Admitted.

       22.     Admitted.

       23.     Admitted.

       24.     Admitted.

       25.     Denied. The Judgment represents the value of the consideration given by

GunUp in connection with the Merger Agreement—that is, the value of GunUp as of the date

of the Transaction.

       26.     Admitted.

       27.     Admitted.

       28.     Admitted.

       29.     Admitted.

                        COUNT I—SUBORDINATION OF CLAIM

       30.     GunUp restates and incorporates by reference its responses to the allegations in

paragraphs 1–29 of Media Lodge’s Second Amended Adversary Complaint.




                                               4
             Case 21-50246-JTD        Doc 12       Filed 05/28/21   Page 6 of 25




       31.     Denied.

       32.     Admitted.

       33.     GunUp admits that the essential nature of the Merger Agreement was that

GunUp provided consideration (including its shares of stock in GunUp Publishing, Inc.) in

exchange for cash and shares of Media Lodge common stock. GunUp denies the remaining

allegations of this paragraph.

       34.     Admitted.

       35.     Admitted.

       36.     GunUp admits that the Judgment (which speaks for itself) forms the basis of the

GunUp Claim. GunUp denies the remaining allegations of this paragraph.

       37.     GunUp admits that the Judgment relates to shares of stock that Media Lodge

conveyed and was to have conveyed to GunUp, and to Media Lodge’s material

misrepresentations and omissions in connection with the Merger Agreement and the

Transaction. GunUp admits that the Judgment and the GunUp Claim arise from the purchase

or sale of a security. GunUp denies the remaining allegations of this paragraph.

       38.     GunUp admits that Media Lodge accurately quotes 11 U.S.C. § 510(b), but

denies that under this statute the GunUp Claim should be subordinated to any interest in or

claim against Media Lodge held by Gemini Direct, LLC or Gemini Direct Investments, LLC.

       The complaint’s WHEREFORE clause purports to be a summary of the relief sought by

Media Lodge to which no response is required. To the extent a response shall be deemed required,

GunUp denies that Media Lodge is entitled to any of the relief Media Lodge seeks.




                                               5
             Case 21-50246-JTD         Doc 12       Filed 05/28/21   Page 7 of 25




                    COUNTERCLAIM AND THIRD-PARTY CLAIMS

                                 NATURE OF THE ACTION

       1.      Pursuant to 11 U.S.C. §§ 105(a), 510(c), 523(a) and 1192, Defendant and

creditor GunUp hereby asserts a counterclaim against Plaintiff and debtor Media Lodge and

third-party claims against Gemini Direct, LLC (“Gemini”).

       2.      GunUp seeks a declaration that the GunUp Claim is nondischargeable pursuant

to 11 U.S.C. §§ 1192 and 523(a)(19) because it is a debt originating from a judgment against

Media Lodge for violation of a state securities law, namely the Washington State Securities

Act, RCW 21.20.010(2), and RCW 21.20.430(1), (3). (Dkt. No. 1, Adversary Complaint

[“Complaint”], ¶¶ 18–20.)

       3.      GunUp also seeks an order recharacterizing advances made by IA Tech, LLC

(“IA Tech”) and Gemini Direct Investments, LLC (“GDI”) to Media Lodge (the “GDI Claim”)

as capital contributions pursuant to 11 U.S.C § 105(a) and the doctrine articulated in In re

SubMicron Sys. Corp., 432 F.3d 448 (3d Cir. 2006), In re Our Alchemy, LLC, No. 16-11596

(KG), 2019 Bankr. LEXIS 2904 (Bankr. D. Del. Sep. 16, 2019), and related cases.

       4.      In addition, or in the alternative to the extent required under law, GunUp seeks

an order subordinating any claim or interest held by GDI or Gemini to the GunUp Claim on

equitable grounds, pursuant to 11 U.S.C. §§ 105(a) and 510(c).

                               JURISDICTION AND VENUE

       5.      This Court has jurisdiction over GunUp’s counterclaim and third-party claims

pursuant to 28 U.S.C. § 1334. This proceeding is a core proceeding within the meaning of 28

U.S.C. §§ 157(b)(2)(A) and (K). Pursuant to Rule 7008-1 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware,




                                                6
             Case 21-50246-JTD         Doc 12        Filed 05/28/21   Page 8 of 25




GunUp consents to the entry of a final order by the Court in connection with its counterclaim

and third-party claims to the extent it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

       6.       GunUp’s counterclaim against Media Lodge is proper pursuant to Bankruptcy

Rule 7013, as it arises out of the same transaction that is the subject of Media Lodge’s claim

and does not require adding any party over whom the Court lacks jurisdiction.

       7.       GunUp’s third-party claims against Gemini are proper pursuant to Bankruptcy

Rules 7014, 7018 and 7019, as resolution of these third-party claims is necessary for the Court

to accord complete relief among the existing parties, GunUp and Media Lodge.

       8.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         THE PARTIES

       9.       GunUp is a Delaware corporation with its principal place of business in the State

of Washington.

       10.      Media Lodge is a Delaware corporation with its principal place of business in

the State of Georgia and is the debtor-in-possession in the underlying proceeding under Chapter

11 of Title 11 of the United States Code.

       11.      Gemini is a Nevada limited liability company. On information and belief,

Gemini’s principal place of business is in the State of Nevada. On information and belief,

Gemini is owned by Steve Urvan. On information and belief, Gemini became Media Lodge’s

ultimate parent in April or May 2021. Previously, GDI was Media Lodge’s ultimate parent.

On information and belief, GDI has transferred or assigned all its assets and interests to

Gemini, including any interest or claim that GDI may hold in or against Media Lodge in the




                                                 7
             Case 21-50246-JTD         Doc 12        Filed 05/28/21    Page 9 of 25




underlying bankruptcy matter, and GDI’s ownership of TVP Investments, LLC (“TVP”),

Media Lodge’s direct parent.

                                 FACTUAL BACKGROUND

A.     THE TRANSACTION

       12.     Prior to the merger transaction that is at the heart of this matter (the

“Transaction”), GunUp was a company primarily engaged in the sale of online advertising

related to firearms and outdoor lifestyles. GunUp’s advertising business was operated through

a subsidiary, GunUp Publishing, LLC (“GP LLC”).

       13.     In November 2014, Jeff Siegel, then serving as CEO of Media Lodge, LLC

(“ML LLC”), contacted Daniel Hall, GunUp’s CEO, via LinkedIn. In his message, Mr. Siegel

expressed a desire to do business together, and the parties began negotiations toward that end.

       14.     During the course of these negotiations, it was determined that the Transaction

would be in the form of a “tri-party merger.” To accomplish the merger, GP LLC would be

converted to GunUp Publishing, Inc. (“GunUp Publishing”), a Delaware corporation, ML LLC

would be converted to Media Lodge, and Media Lodge would then purchase GunUp Publishing

pursuant to a merger agreement between Media Lodge, MLA Acquisition Corp., GunUp

Publishing, and GunUp (the “Merger Agreement”). (See Exhibit A.)

       15.     The merger of GunUp Publishing into Media Lodge closed on or about March

31, 2015. Under the Merger Agreement, GunUp was to receive, as consideration for the sale of

GunUp Publishing and the winding-up of GunUp’s other subsidiary, cash in the amount of

$1,000,000 and shares of stock in Media Lodge that, according to Media Lodge and its

representatives, were worth $3,000,000. (Complaint, ¶¶ 9–11.)




                                                 8
             Case 21-50246-JTD        Doc 12      Filed 05/28/21      Page 10 of 25




       16.     Unbeknownst to GunUp, during negotiations leading up to the Transaction,

Media Lodge and its agents made numerous material misrepresentations regarding the

company’s valuation, profitability, and relationships with its affiliated entities. For example:

               a.      Although Mr. Siegel told Mr. Hall that ML LLC had the exclusive right

       to represent affiliated entity GunBroker.com “in perpetuity,” Media Lodge did not

       disclose that it only had an oral agreement with GunBroker that GunBroker could

       cancel at any time.

               b.      Media Lodge did not disclose that all advertising revenue earned by ML

       LLC in 2014 had been deposited into GunBroker’s bank account, or that before the

       Transaction closed GunBroker had not transferred any of these payments into Media

       Lodge’s bank account.

               c.      Media Lodge did not disclose that except for $25 required to open Media

       Lodge’s only bank account, every deposit into the account prior to closing of the

       Transaction had been a loan from an affiliated entity to fund operational shortfalls at

       Media Lodge.

               d.      In response to a request by GunUp for “Media Lodge’s 2014 financials,”

       ML LLC passed off as “the Media Lodge 2014 P&L” an incomplete “interim” profit

       and loss statement that omitted approximately $1 million in costs.

               e.      Media Lodge included in the Merger Agreement a provision falsely

       indicating that it had minimal liabilities and infrequent shortfalls in capital.

               f.      Media Lodge did not disclose that all of its intellectual property (even its

       brand name and the medialodge.com domain) was owned by an affiliated entity and was

       licensed to Media Lodge pursuant to an agreement (executed by ML LLC board




                                                 9
             Case 21-50246-JTD      Doc 12     Filed 05/28/21    Page 11 of 25




       member Steve Urvan on behalf of affiliate S&T Tech, LLC and ML LLC) that was

       cancelable at any time.

       17.     Additionally, Media Lodge did not disclose that it was completely dependent

upon its parent company, IA Tech, for operating capital. IA Tech had advanced Media Lodge

$770,517.75 as of December 31, 2014, and $1,330,557 as of March 31, 2015, when the Merger

Agreement was signed. And Media Lodge did not disclose that those advances were made

pursuant to a March 31, 2015 promissory note (executed by Mr. Urvan on behalf of IA Tech

and Mr. Siegel on behalf of ML LLC) that allowed IA Tech to demand repayment whenever it

wished.

       18.     Media Lodge made $500,000 in cash payments to GunUp pursuant to the

Merger Agreement and transferred some Media Lodge stock to GunUp, but did not pay the

remainder of the cash it owed to GunUp and did not complete the stock transfers contemplated

by the Merger Agreement.

B.     GDI, MEDIA LODGE, AND THE GUNBROKER.COM COMPANIES

       19.     Until recently, Media Lodge was part of a group of companies associated with

the GunBroker.com website. At the time of the Transaction, Media Lodge and

GunBroker.com, LLC (“GunBroker”) were subsidiaries of IA Tech. Media Lodge, GunBroker,

GDI, IA Tech, and TVP—IA Tech’s successor-in-interest and, on information and belief, still

Media Lodge’s direct parent—were at all times relevant part of the GunBroker family of

companies, then ultimately owned and controlled by Mr. Urvan. Media Lodge was owned by

IA Tech until 2019, at which time TVP took ownership of Media Lodge and became IA Tech’s

successor-in-interest. These companies and others in the GunBroker family shared executive




                                             10
                 Case 21-50246-JTD       Doc 12    Filed 05/28/21    Page 12 of 25




personnel, officers, and directors, including Mr. Siegel, Mr. Urvan, Kevin O’Connell and Susan

Lokey.

           20.      On information and belief, on or about May 3, 2021, Mr. Urvan sold GDI to

Speedlight Group I, LLC (“Speedlight”), a subsidiary of AMMO Munitions, Inc. (“AMMO”),

via the merger of GDI into SpeedLight.1 At the time of that transaction, GunBroker was owned

by IA Tech, which was owned by GB Investments, Inc., which was owned by GDI, which was

owned by Mr. Urvan. (Bankr. Dkt. No. 65, ¶ 2.) On information and belief, AMMO is now

GunBroker’s ultimate parent. Per the debtor’s filings with this Court, until recently TVP was

owned by GDI, which, again, was owned by Mr. Urvan. (Bankr. Dkt. No. 47, Ex. A.) On

information and belief, GDI’s interests in TVP and Media Lodge were carved out of the

AMMO transaction and transferred to Gemini.

           21.      Media Lodge (which, prior to the Transaction, operated as ML LLC) was

established in 2014 for the express purpose of managing the sale of advertising on

GunBroker.com. Advertisers paid to place advertisements on the website, and the resulting

revenue was split between Media Lodge and GunBroker pursuant to a revenue-sharing

agreement. In addition to the revenue share, Media Lodge owed its then-parent company, IA

Tech, a management fee. (Bankr. Dkt. No. 13, ¶¶ 12–13, 15.)

           22.      Media Lodge has earned significant revenue from 2014 to the present by

brokering the placement of advertisements on GunBroker.com and other websites. According

to documents that Media Lodge produced in discovery in GunUp, Inc. v. Media Lodge, Inc.,

King County Superior Court Cause No. 16-2-15005-5 SEA (the “Washington Action”), Media

Lodge earned gross revenue of $1,882,674.44 in 2014, $3,072,230.73 in 2015, $4,356,947.98



1
    See Part E, below.



                                                  11
             Case 21-50246-JTD       Doc 12     Filed 05/28/21    Page 13 of 25




in 2016, and $6,161,718.82 in 2017. Media Lodge reported in its Form 207, submitted in the

underlying bankruptcy matter, that it earned gross revenue of $4,770,404 in 2018, $5,469,062

in 2019, and $2,523,235.00 during the first ten months of 2020.

       23.     A significant percentage of these amounts was retained by or paid to GunBroker

pursuant to the alleged revenue-sharing agreement, and IA Tech received a management fee

through at least 2017. According to Media Lodge’s records produced in the Washington

Lawsuit and its filings in the underlying bankruptcy proceeding, Media Lodge’s revenues

retained by or paid to GunBroker and IA Tech totaled at least $1,276,108.00 in 2014,

$1,602,428.83 in 2015, $1,683,692.02 in 2016, $2,611,539.23 in 2017, $926,768.00 in 2018,

$1,815,785.00 in 2019, and $6,916.00 through the first ten months of 2020. On information

and belief, Media Lodge’s revenue and revenue-share numbers declined in 2020 because

starting that year Media Lodge began booking at least some of its revenue and GunBroker’s

share of that revenue at the level of Media Lodge’s wholly owned subsidiary, Media Lodge

LLC. According to Media Lodge’s records, the amount of Media Lodge revenue that

GunBroker and IA Tech received from 2014 through 2019 was $9,916,321.08. Assuming

GunBroker received a revenue share in 2020 comparable to the share it received in prior years,

the total number should be well in excess of $11.5 million.

       24.     Media Lodge’s revenue sharing agreement with GunBroker and the

management fees it owed to IA Tech left it chronically undercapitalized and short of operating

funds. Indeed, from its inception, once the amounts that Media Lodge owed to its affiliates

were siphoned off, Media Lodge was unable to generate enough revenue to sustain its

operations and was insolvent. In essence, Media Lodge was set up to lose money while

funneling its revenues to GunBroker and IA Tech—and ultimately to Mr. Urvan. Media Lodge




                                              12
              Case 21-50246-JTD             Doc 12      Filed 05/28/21        Page 14 of 25




has been able to remain in business only because IA Tech and GDI provided it with operating

capital under cover of an essentially fictitious debt instrument, which enabled GDI to maintain

Media Lodge’s supposed debt as an asset on its books. Media Lodge claims that at the time of

its bankruptcy petition, IA Tech and GDI had advanced Media Lodge a total of $9,382,132 (the

“GDI Claim”).2 The GDI Claim represents the sum of these purported advances, the interest in

which was assigned to GDI pre-petition and, on information and belief, was assigned to Gemini

post-petition.

        25.      Media Lodge further claims that the terms of IA Tech’s and GDI’s purported

advances to Media Lodge are memorialized in a “Secured Promissory Note” dated March 31,

2015 (the “Note”). A true and correct copy of the Note is attached hereto as Exhibit B. GDI

has admitted that its predecessor-in-interest under the note, IA Tech, failed to perfect its

security interest, and GDI has conceded that the indebtedness is unsecured. (See Bankr. Dkt.

No. 61 at p. 5, n.2.)

        26.      The Note includes a promise by Media Lodge to pay IA Tech “the aggregate

unpaid principal amount of all advances made by [IA Tech] hereunder … up to a maximum

principal amount of two million dollars ($2,000,000),” as well as interest on this unpaid

principal amount. (Ex. B, p. 1.) The Note does not reflect any promise by Media Lodge to

repay to IA Tech (or GDI) any principal amount in excess of $2,000,000. There is no evidence

that the Note or any other written loan agreement governs the additional $7+ million

comprising the GDI Claim.




2
  GDI is not listed as a creditor in Media Lodge’s underlying bankruptcy proceeding and did not file a proof of
claim. Nevertheless, Media Lodge’s Second Amended Plan of Reorganization lists the indebtedness to GDI as a
liability and provides for repayment of the GDI Claim as part of Class 2.



                                                       13
              Case 21-50246-JTD       Doc 12    Filed 05/28/21     Page 15 of 25




        27.     Neither the Note nor any other agreement governing the GDI Claim contains

any fixed maturity date or any schedule for repayment of principal. Moreover, although the

Note states an interest rate, neither the Note nor any other agreement governing the GDI claim

establishes a schedule for repayment of interest. Instead, the Note is payable “on demand.”

        28.     Given the amount of revenue that Media Lodge was earning, the percentage of

the revenue that was due to GunBroker and IA Tech, and Media Lodge’s resulting chronic

undercapitalization, repayment of the funds transferred to it by IA Tech and GDI was entirely

dependent on whether Media Lodge could ever generate a profit. When IA Tech and GDI

provided operating funds to their subsidiary entity, there was no viable repayment source and

no certainty of repayment. Indeed, there was no reasonable prospect that the funds provided to

Media Lodge would ever be repaid. The Note did not require Media Lodge to establish a

sinking fund or other reserve account, and Media Lodge never established one.

        29.     Although the Note gave IA Tech a security interest in Media Lodge’s assets, this

interest was illusory because Media Lodge’s assets were immaterial. Moreover, IA Tech never

bothered to perfect its security interest in these assets, such as they were. And Media Lodge

did not give IA Tech or GDI any security interest in connection with the operating funds that

IA Tech and GDI transferred to Media Lodge in excess of the amount set forth in the Note ($2

million plus interest).

        30.     Although the Note was payable on demand, on information and belief, neither

IA Tech nor GDI has ever called the Note or demanded that Media Lodge repay any portion

(principal or interest) of the funds that IA Tech and GDI advanced to cover Media Lodge’s

operating costs and expenses (resulting in de facto subordination of the advances), and Media

Lodge never made any such repayments.




                                               14
              Case 21-50246-JTD          Doc 12      Filed 05/28/21       Page 16 of 25




        31.     On information and belief, Media Lodge has never sought or had the ability to

obtain financing for its business activities from any independent outside lending institution,

whether on terms comparable to those reflected in the Note, or otherwise.

        32.     On information and belief, Media Lodge has not paid dividends to IA Tech or

TVP and has not generated or maintained corporate records or observed corporate formalities.

        33.     There was an identity of interests between IA Tech and GDI on the one hand,

and Media Lodge on the other, because IA Tech and TVP have always owned all of Media

Lodge’s shares except the small number of shares that GunUp received in connection with the

Transaction.

C.      THE WASHINGTON ACTION

        34.     On June 23, 2016, GunUp sued Media Lodge in King County, Washington

Superior Court, primarily alleging breach of contract. On October 23, 2017, GunUp amended

its complaint in the Washington Action to add claims under the Washington State Securities

Act (“WSSA”), RCW ch. 21.20, against Media Lodge and several other defendants, including

Mr. Siegel and Mr. Urvan. A true and correct copy of GunUp’s Second Amended Complaint

in the Washington Action is attached hereto as Exhibit C.3

        35.     The essence of GunUp’s WSSA claim in the Washington Action, as developed

by GunUp in discovery, was that Media Lodge had concealed the true nature of its situation

within the GunBroker family of companies—namely that it was an empty shell with no real

value or assets, deeply indebted to its parent and sister companies, and guaranteed to keep

losing money under the undisclosed and arbitrary terms of its agreements with its affiliates.


3
 To avoid redundancy, the copy attached hereto omits the exhibits originally filed with the Second Amended
Complaint—most significantly, the lengthy Merger Agreement. The copy of the Merger Agreement that was filed
with GunUp’s Second Amended Complaint in the Washington Action is attached hereto as Exhibit A. See Answer
at ¶ 9, above.



                                                    15
             Case 21-50246-JTD       Doc 12     Filed 05/28/21    Page 17 of 25




       36.     Based on the facts and information it developed in discovery in the Washington

Action, GunUp sought summary judgment against Media Lodge and Mr. Siegel on its WSSA

and breach-of-contract claims. GunUp asserted that it was entitled to rescissory damages for

Media Lodge’s and Mr. Siegel’s violations of the WSSA. On October 28, 2018, the

Washington trial court granted GunUp’s motion for summary judgment and found that as a

matter of law Media Lodge and Mr. Siegel had violated the WSSA, RCW 21.20.010(2), and

RCW 21.20.430(1), (3), and breached the Merger Agreement. (Complaint, ¶¶ 16–19, Ex. C.)

       37.     Following a bench trial on the measure of GunUp’s rescissory damages, on

October 19, 2019, the Washington trial court issued a judgment in GunUp’s favor in the

amount of $1,245,444.93. That amount represented the value of GunUp when the Transaction

closed, less the $500,000 previously paid pursuant to the Merger Agreement, plus prejudgment

interest. On February 13, 2020, the Washington trial court’s initial judgment was

supplemented with an award of $1,232,545.84 in attorney’s fees and costs, bringing the total

amount of GunUp’s judgment against Media Lodge and Mr. Siegel (the “Judgment”) to

$2,478,990.77. (Complaint, ¶¶ 21–24, Exs. D, E.)

       38.     Media Lodge and Mr. Siegel timely appealed the Judgment. Their appeal is

currently pending before Division One of the Washington Court of Appeals. (Complaint, ¶¶

26–27.) Media Lodge and Mr. Siegel refused to pay the Judgment or to post a supersedeas

bond or other form of security.

D.     THE BANKRUPTCY PROCEEDING

       39.     In early 2020, GunUp began post-judgment proceedings in the Washington

Action, carrying out discovery against Media Lodge and Mr. Siegel prefatory to its efforts to

collect on the Judgment.




                                              16
              Case 21-50246-JTD        Doc 12    Filed 05/28/21    Page 18 of 25




        40.     In post-judgment discovery, Media Lodge identified its bank accounts, accounts

receivable, and other related information that allowed GunUp to initiate garnishment

proceedings in Georgia.

        41.     On November 10, 2020, shortly after GunUp obtained a writ of garnishment

pertaining to Media Lodge’s bank account, Media Lodge filed a bankruptcy petition in this

Court under Chapter 11, Subchapter V of the Bankruptcy Code, 11 U.S.C. §§ 1181–1195.

(Bankr. Dkt. No. 1.) On November 12, 2020, Media Lodge amended its petition. (Bankr. Dkt.

No. 15.)

        42.     On January 11, 2021, GunUp filed its Proof of Claim in the bankruptcy matter,

arising from the Judgment in the Washington Action (the “GunUp Claim”). At the time of

filing, GunUp valued the GunUp Claim at $2,637,883.59. (Complaint, ¶¶ 28–29.)

        43.     On February 8, 2021, Media Lodge filed its first Plan of Reorganization.

(Bankr. Dkt. No. 97.)

        44.     On March 15, 2021, Media Lodge filed a First Amended Plan of Reorganization

contemporaneously with its filing of the Adversary Complaint in this matter. (Bankr. Dkt. No.

107.)

        45.     On March 18, 2021, Media Lodge filed a Second Amended Plan of

Reorganization. (Bankr. Dkt. No. 111.)

        46.     On April 19, 2021, Media Lodge filed a Third Amended Plan of Reorganization

(the “Plan”). (Bankr. Dkt. No. 137.)

        47.     The Plan provides for the subordination and discharge of the GunUp Claim, as

well as a release of all claims held by GunUp against Media Lodge and Mr. Siegel. (Id. at pp.

4–5, 23–26.)




                                                17
             Case 21-50246-JTD       Doc 12     Filed 05/28/21     Page 19 of 25




E.     GUNBROKER SOLD

       48.     In early 2021, GunUp learned that Mr. Urvan was attempting to sell GunBroker

to an outside entity.

       49.     SpeedLight was formed in Delaware on April 19, 2021. On information and

belief, SpeedLight was formed for the sole purpose of taking ownership of GDI, and via GDI,

GunBroker.

       50.     On or about May 3, 2021, AMMO issued a press release stating that it had

acquired GunBroker.com. As part of that transaction, Mr. Urvan became a member of

AMMO’s board of directors.

       51.     GDI filed Articles of Merger with the Nevada Secretary of State on May 3,

2021. The Articles of Merger indicate that GDI was merged into SpeedLight and apparently

dissolved.

       52.     As part of or as a consequence of that transaction, on information and belief,

GunBroker was renamed Outdoors Online, LLC, and TVP was re-domiciled in Wyoming.

Media Lodge has filed no paper updating or revising the corporate structure described in

paragraphs 19 and 20 above. On information and belief, GDI’s interests in TVP and Media

Lodge were not included in the AMMO transaction, but were instead transferred to Gemini.




                                               18
              Case 21-50246-JTD         Doc 12     Filed 05/28/21      Page 20 of 25




                                           COUNT ONE

                     NONDISCHARGEABILITY PURSUANT TO
               SECTIONS 1192 AND 532(a) OF THE BANKRUPTCY CODE
                             (against Media Lodge, Inc.)

        53.     GunUp re-alleges and incorporates by reference the allegations contained in

paragraphs 1–52 above.

        54.     Media Lodge has filed a small-business bankruptcy petition pursuant to

Subchapter V of Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 1181–1195.

        55.     Under 11 U.S.C. § 1191(a), a plan of reorganization under Subchapter V may

only be approved if all the requirements of 11 U.S.C. § 1129(a), other than paragraph (15) of

that section, are met.

        56.     Paragraph (8) of 11 U.S.C. § 1129(a) provides that a plan of reorganization may

only be approved where, “[w]ith respect to each class of claims or interests—(A) such class has

accepted the plan; or (B) such class is not impaired under the plan.”

        57.     The Plan provides for the GunUp Claim to be assigned to Class 3, and for

GunUp to receive no distribution. (Bankr. Dkt. No. 110, pp. 1, 4, 20, 24.)

        58.     GunUp is impaired under the Plan, and GunUp does not accept the Plan. Thus,

the Plan cannot be approved under 11 U.S.C. § 1191(a) because, at a minimum, Media Lodge

cannot satisfy the requirements of 11 U.S.C. § 1129(a)(8). Consequently, the Plan may only be

confirmed, if at all, under 11 U.S.C. § 1191(b), which provides that a plan of reorganization

may be approved if all the requirements of 11 U.S.C. § 1129(a), other than paragraphs (8), (10)

and (15) of that section, are met.

        59.     11 U.S.C. § 1192 provides that “[i]f the plan of the debtor is confirmed under

section 1191(b) of this title . . . the court shall grant the debtor a discharge of all debts provided




                                                  19
               Case 21-50246-JTD        Doc 12     Filed 05/28/21      Page 21 of 25




in section 1141(d)(1)(A) of this title, and all other debts allowed under section 503 of this title

and provided for in the plan, except any debt . . . (2) of the kind specified in section 523(a) of

this title.”

         60.     11 U.S.C. § 523(a) provides in relevant part:

                 A discharge under section ... 1192 ... of this title does not discharge
                 ... any debt—

                 (19) that

                 (A) is for—

                        (i) the violation of any of the Federal securities laws (as
                        that term is defined in section 3(a)(47) of the Securities
                        Exchange Act of 1934), any of the State securities laws, or
                        any regulation or order issued under such Federal or State
                        securities laws; or

                        (ii) common law fraud, deceit, or manipulation in
                        connection with the purchase or sale of any security; and

                 (B) results, before, on, or after the date on which the petition was
                 filed, from—

                        (i) any judgment, order, consent order, or decree entered in
                        any Federal or State judicial or administrative proceeding;

                        (ii) any settlement agreement entered into by the debtor; or

         (iii) any court or administrative order for any damages, fine, penalty, citation,

         restitutionary payment, disgorgement payment, attorney fee, cost, or other payment

         owed by the debtor.

         61.     Before Media Lodge filed its petition in this proceeding, it was found liable for

violating the WSSA, a State securities law within the meaning of 11 U.S.C. § 523(a)(19)(A)(i),

and GunUp obtained a judgment from a State court for damages based on that liability.


                                                  20
             Case 21-50246-JTD         Doc 12     Filed 05/28/21     Page 22 of 25




       62.     The GunUp Claim accordingly falls within the scope of 11 U.S.C. § 523(a)(19).

GunUp therefore seeks a declaration that the GunUp Claim is nondischargeable pursuant to 11

U.S.C. § 1192(2) and 11 U.S.C. § 523(a)(19), and that the GunUp Claim is exempted from any

discharge provisions in the Plan or any subsequent or amended plan of reorganization.

                                         COUNT TWO

          RECHARACTERIZATION OF DEBT TO EQUITY PURSUANT TO
                SECTION 105(a) OF THE BANKRUPTCY CODE
                        (against Gemini Direct, LLC)

       63.     GunUp re-alleges and incorporates by reference the allegations contained in

paragraphs 1–62 above.

       64.     Pursuant to 11 U.S.C. § 105(a), this Court “may issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this title.”

       65.     Bankruptcy Courts within the Third Circuit recognize that the equitable powers

conveyed by 11 U.S.C. § 105(a) permit the recharacterization of debt to equity where the facts

and circumstances indicate that the debt in question has the character of an insider capital

contribution rather than a true debt. See, e.g., Our Alchemy, 2019 Bankr. LEXIS 2904, at *17–

*28; In re HH Liquidation, LLC, 590 B.R. 211, 292–97 (Bankr. D. Del. 2018).

       66.     The millions of dollars that GDI and IA Tech claim to have advanced to Media

Lodge have the character of insider capital contributions, not debt. Among other things:

               a.      The alleged advances were made by Media Lodge’s parent entities,

       which had an identity of interests with Media Lodge.

               b.      The alleged advances were largely (if not entirely) unsecured.

               c.      The alleged advances were not made pursuant to any agreement with a

       fixed maturity date or a schedule of repayment of principal or accrued interest.




                                                21
             Case 21-50246-JTD         Doc 12     Filed 05/28/21     Page 23 of 25




               d.      To the extent repayment was contemplated, it depended on the success of

       Media Lodge’s business because Media Lodge had no material assets, and repayment

       was uncertain at best.

               e.      Media Lodge was undercapitalized and insolvent from its inception.

               f.      Media Lodge had no ability to obtain financing from outside lending

       institutions.

               g.      The alleged advances were not made pursuant to any agreement

       requiring Media Lodge to establish a sinking fund or other reserve account for

       repayment, and Media Lodge never established any such fund or account.

       67.     On information and belief, Gemini, as GDI’s successor-in-interest, is the

beneficiary or holder of the GDI Claim.

       68.     Accordingly, GunUp seeks an order from the Court recharacterizing the GDI

Claim as an equity interest and providing that any plan of reorganization confirmed by the

Court shall treat the GDI Claim as such.

                                        COUNT THREE

       EQUITABLE SUBORDINATION PURSUANT TO SECTIONS 105(a) AND
                    510(c) OF THE BANKRUPTCY CODE
                       (as against Gemini Direct, LLC)

       69.     GunUp re-alleges and incorporates by reference the allegations contained in

paragraphs 1–68 above.

       70.     Pursuant to 11 U.S.C. § 105(a), this Court “may issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this title.”

       71.     Likewise, 11. U.S.C. § 510(c)(1) provides that, after notice and a hearing, this

Court may “under principles of equitable subordination, subordinate for purposes of




                                                22
              Case 21-50246-JTD        Doc 12     Filed 05/28/21      Page 24 of 25




distribution all or part of an allowed claim to all or part of another allowed claim or all or part

of an allowed interest to all or part of another allowed interest.”

        72.      GDI, through its wholly owned subsidiary TVP, was at all relevant times a

“person in control of” Media Lodge, and therefore was an insider of Media Lodge within the

meaning of 11 U.S.C. § 101(31)(B)(iii). Indeed, at all relevant times, Media Lodge and GDI

were controlled by the same individual, Mr. Urvan, who was the ultimate decision maker for

both entities.

        73.      Insider conduct is “rigorously scrutinized” for unfairness under Third Circuit

jurisprudence. See Autobacs Strauss, Inc. v. Autobacs Seven Co. (In re Autobacs Strauss, Inc.),

473 B.R. 525, 582 (Bankr. D. Del. 2012).

        74.      On information and belief, Media Lodge is attempting to use the bankruptcy

process to evade or otherwise escape judgment for Media Lodge’s violation of the WSSA.

        75.      On information and belief, Mr. Urvan and GDI planned Media Lodge’s

bankruptcy inequitably, so as to maximize GDI’s recovery at GunUp’s expense. Gemini, as

Media Lodge’s ultimate parent and as an insider creditor, now stands to benefit directly and

unfairly from Media Lodge’s inequitable and evasive conduct—to the detriment of GunUp.

        76.      Accordingly, in addition to the relief sought under Count Two, above, or in the

alternative to the extent required by law, GunUp seeks an order from the Court equitably

subordinating the GDI Claim—whether characterized as debt or equity—to the GunUp Claim.




                                                 23
            Case 21-50246-JTD         Doc 12     Filed 05/28/21       Page 25 of 25




                                   PRAYER FOR RELIEF

       WHEREFORE, GunUp Holding, Inc. respectfully requests that this Court issue an order

or orders declaring the GunUp Claim nondischargeable under 11 U.S.C. § 1192,

recharacterizing the GDI Claim as an equity interest pursuant to 11 U.S.C. 105(a), and

equitably subordinating any claim or interest held by Gemini Direct Investments, LLC, or its

successors or assigns, including Gemini Direct, LLC, to the GunUp Claim; and that the Court

grant such other and further relief as it may deem just and proper.



       Dated: May 28, 2021                   KLEIN LLC
              Wilmington, Delaware
                                             /s/ Julia B. Klein
                                             Julia B. Klein (DE 5198)
                                             225 W. 14th Street, Suite 100
                                             Wilmington, Delaware 19801
                                             (302) 438-0456
                                             klein@kleinllc.com

                                             and

                                             Duncan E. Manville, WSBA #30304
                                             SAVITT BRUCE & WILLEY LLP
                                             1425 Fourth Avenue, Suite 800
                                             Seattle, Washington 98101-2272
                                             Tel.: (206) 749-0500
                                             Fax: (206) 749-0600
                                             Email: dmanville@sbwllp.com

                                             Attorneys for GunUp Holding, Inc.




                                               24
